PER CURIAM.
Based on the state’s confession of error with which we entirely agree, the judgment of contempt and sentence in circuit court case no. 89-2973 is reversed and the cause is remanded to the trial court with directions to discharge the defendant from the cause with respect to the subject contempt citation. See Ricci v. State, 549 So.2d 1186 (Fla. 2d DCA 1989); B.M. v. State, 523 So.2d 1185 (Fla. 2d DCA 1988); Butler v. State, 330 So.2d 244 (Fla. 2d DCA), cert. denied, 429 U.S. 863, 97 S.Ct. 168, 50 L.Ed.2d 142 (1976). The judgment of contempt and sentence in circuit court case no. 89-19136, however, is affirmed inasmuch as the defendant Sandra Exum concedes that this judgment and sentence was properly entered.
Affirmed in part; reversed in part.